Fourth Court of Appeals
                                San Antonio, Texas
                                     December 2, 2015

                                   No. 04-15-00074-CV

                                      Stacey SCOTT,
                                         Appellant

                                             v.

                   Larry FURROW and Keller Williams Legacy Group,
                                   Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1125-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
      Appellees’ second motion for extension of time to file their brief is GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court